DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment with Request for Continued Examination filed March 22, 2022 has been entered.  Claims 1-15 remain pending in the application.  and where .  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office mailed on July 19, 2021.
Election/Restrictions
A requirement for restriction/election was proposed pertaining to claims 1-15 filed on April 18, 2022, as to Species A - Species L, and where claim 1 is generic and Figure 2 showing prior art.  In a Response to Election of Species Requirement filed June 16, 2022, Applicant provisionally elected Species A, Figures 3A and 3B, with traverse and where at least claims 1-4 and 13-15 read on the elected species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Czaplicki et al.   (US7105112, hereinafter “Czaplicki”).
Regarding claim 1, Czaplicki discloses a device (40; Fig. 3, ) for reinforcing, sealing or damping (Col. 9 lines 69-41) a structural element (30; Figs. 1 and 3, ) in a motor vehicle (Col. 4 lines 40-43), the device comprising a support (10; Figs. 1 and 3, Col. 3 lines 62-67 and Col. 4 lines 1-10) with multiple cells (Fig. 1 where cells are defined by ribs (12/14) each surround a cavity (Fig. 1)), each cell having multiple walls (12/14; Fig. 1) and a cavity that is surrounded by the multiple walls, each side of the cell being at least partially delimited (partially delimited is to be at least partly defined and this is shown in Figs. 1 and 3) by a wall of the multiple walls, wherein each cell has an extension in the length, height, and width direction between 5 mm and 100 mm (obvious to list the size/dimension for design use - see MPEP 2143 in that known work in one field of endeavor  may prompt variations of dimension for use in either the same field or a different one based on design incentives.  In this case, the size of each cell is a prompted variation to meet the criterial of the design/build improvements over prior designs), and an outer surface of the support is configured to be connected to the structural element by an adhesive (30; Col. 6 lines 43-50).
For claim 1, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the device of Czaplicki.  Known work in the field of endeavor may prompt variations of dimension for use in either the same field or a different one based on design incentives.  In this case, the size of each cell is a prompted variation to meet the criteria of the design/build improvements over prior designs for sealing, reinforcing, and damping a vehicle cavity MPEP 2143, and Czaplicki – Figs. 4-5, Col. 1 lines 61-67 and Col. 2 lines 1-16).
Regarding claim 2, Czaplicki discloses the device as claimed in claim 1, wherein the support has at least four cells.
Regarding claim 3, Czaplicki discloses the device as claimed in claim 1, wherein the walls (12/14/32) of the cells close at least 70% of the outer surface of the support (see Figs. 1 and 3-4).
Regarding claim 4, Czaplicki discloses the device as claimed in claim 1, wherein the cells are arranged in only one layer (Figs. 1 and 3).
Regarding claim 13, Czaplicki discloses the device as claimed in claim 1, wherein at least one of (i) the support contains metal, steel, aluminum, magnesium, plastic, fiber-reinforced plastic, organic sheet material, or a combination of the materials, and/or (and (ii) wherein all walls of the support are made from the same material (see Col. 2 lines 51-63).
Regarding claim 14, see analysis of claim 1.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Czaplicki in view of Lepesch et al. (DE19858903A1, hereinafter “Lepesch”).
Regarding claim 8, Czaplicki discloses the device as claimed in claim 1, wherein a thickness of the walls of the cells is uneven (Figs. 4-5).  In Figures 4 and 5 Czaplicki appears to show the thickness of the walls of the cells could be uneven.
In claim 8, Lepesch teaches the thickness of the walls of the cells are uneven (Fig. 1 and 3, Paragraphs 30-31).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the device of Czaplicki by adding walls with uneven thickness as shown in Lepesch (Fig. 3).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Czaplicki in view of Riley et al. (US6793274, hereinafter “Riley”).
Regarding claim 15, Czaplicki discloses the system as claimed in claim 14 having an expandable adhesive (Col. 4 lines 38-49, Col. 7 lines 4-19).  However, Czaplicki is silent to wherein the adhesive is a non- expandable adhesive.  
In claim 15, Riley teaches a system wherein the adhesive is a non- expandable adhesive (Col. 1 lines 60-64).  
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the system of Czaplicki by including a non-expandable adhesive as taught by Riley.  Doing so allows for design flexibility to meet specific vehicle build targets of stiffness/energy management of loads, weight, and cost (Riley, Col. 1 lines 30-49).

Response to Arguments
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive. Czaplicki discloses the claim 1 and including cells, each having a cavity that is surrounded by the multiple walls, each side of the cell being at least partially delimited by a wall of the multiple walls.  Czaplicki discloses in Figs. 1 and 3 cells that are at least partially delimited by walls surrounding the cavity except for on the top of each cell, which is left open.  The phrase “at least partially delimited” is too broad and could lead to an interpretation of some or all of the wall being delimited and this includes each side of the cell being delimited by a wall of the multiple walls.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        


/J.E.H./Examiner, Art Unit 3612